Name: 2000/106/EC: Council Decision of 31 January 2000 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-02-08

 Avis juridique important|32000D01062000/106/EC: Council Decision of 31 January 2000 appointing a German member of the Committee of the Regions Official Journal L 033 , 08/02/2000 P. 0014 - 0014COUNCIL DECISIONof 31 January 2000appointing a German member of the Committee of the Regions(2000/106/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Mr GÃ ¼nter Meyer, member, notified to the Council on 17 November 1999;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Stanislaw Tillich is hereby appointed a member of the Committee of the Regions in place of Mr GÃ ¼nter Meyer for the remainder of his term of office, which expires on 25 January 2002.Done at Brussels, 31 January 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 28, 4.2.1998, p. 19.